PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/523,260
Filing Date: 26 Jul 2019
Appellant(s): Mad Street Den, Inc.



__________________
David R. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021 appealing from the Office Action mailed 07/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/12/2016 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1 and 13 rejected under 35 U.S.C. 112(a) as lacking written description support.
Claims 1, 3-13, and 15-20 rejected under 35 U.S.C. 112(b) as being indefinite.

(2) Response to Argument
	F. Arguments re Rejection Under 35 U.S.C. § 101	
1. Claim 1 does not recite ineligible subject matter
In response to Argument 1.) Examiner respectfully disagrees. The Appellant argues “that claim l recites no actions performed by a human or that reference human activity. The claim is therefore not directed to "methods of organizing human activity." In addition, "collecting infom1ation..., analyzing it..., and outputting results" is not one of the enumerated groupings of abstract ideas (2106.04(a))” (Appeal Brief, page 10).
	Examiner respectfully disagrees for the following reasons: The instant claims recite the concept of providing records, generating a graph with compatibility links, assigning, scoring and identifying ensembles to recommend to a user and fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance in that they recite commercial interactions including sales activities or behaviors. The instant claims utilize product records and generate a graph that represents relationships between the product records on order to determine and recommend ensembles to a user, therefore, these limitations are sales activities or behaviors.
	Specifically, the following limitations (indicated in bold) fall within the certain methods of organizing human activity groupings of abstract ideas:
-providing, by a computer system, a plurality of product records;
-generating, by the computer system, a graph including a plurality of nodes and a plurality of links in which each node of the plurality of nodes represents a product record of the plurality of product records and each link of the plurality of links represents a relationship between two product records of the plurality of product records with a weight of each link corresponding to frequency of occurrence of the two product records in traffic data;
-identifying, by the computer system, a set of ensembles such that each ensemble in the set of ensembles is a group of product records such that nodes of the plurality of nodes presenting the group of product records in the graph are all connected to one another by links with non-zero weight;
-assigning, by the computer system, a score to each ensemble of the set of ensembles according to visual compatibility of the group of product records of each ensemble;
-selecting, by the computer system, a selected ensemble from the set of ensembles according to the scores of the set of ensembles; and
-outputting, by the computer system, the selected ensemble to a user 
Other than reciting that the providing, generating, identifying, assigning, selecting and outputting are done by the computer system, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “by the computer system” language, “providing,” “generating,” “identifying,” “assigning,” “selecting” and “outputting” in the context of this claim encompasses marketing or sales activities or behaviors.

2. No evidence has been offered to support the conclusion that the additional elements, links, and modules are recited at a high level of generality
In response to Argument 2.) Examiner respectfully disagrees. Appellant argues that “The Office Action alleges that the additional elements, links, and modules are "recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data," however, no evidence has been offered to support this conclusion” (Appeal Brief, page 10).
Examiner respectfully disagrees for the following reasons: The additional elements recited in method claims 1 and 3-12 include the computer system and the addition elements recited in system claims 13, and 15-20 include one or more processing devices and one or more memory devices coupled to the one or more processing devices, and the one or more memory devices storing executable code. These additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by at least paragraph [0042] of Applicant’s specification – “Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, Examiner has provided evidence that claim 1 parallels Ultramercial in that it claims use of generic computer components to perform the recited functions. The courts have recognized electronic recordkeeping as well-understood, routine and conventional computer function when claimed in a merely generic manner. Claim 1 recites electronic recordkeeping (providing a plurality of product records, generating a graph including a plurality of links representing relationships between product records, and identifying a set of ensembles representing a group of connected product records), similar to Ultramercial.

3. Elements of claim 1 are not inherently part of the purported abstract ideas and have not been shown to be generic processing by a generic computer system
In response to Argument 3.) Examiner respectfully disagrees. Appellant argues that “generating, by the computer system, a graph including a plurality of nodes and a plurality of links in which each node of the plurality of nodes represents a product record of the plurality of product records and each link of the plurality of links represents a relationship between two product records of the plurality of product records with a weight of each link corresponding to frequency of occurrence of the two product records in traffic data; identifying, by the computer system, a set of ensembles such that each ensemble in the set of ensembles is a group of product records such that nodes of the plurality of nodes presenting the group of product records in the graph are all connected to one another by links with non-zero weight; assigning, by the computer system, a score to each ensemble of the set of ensembles according to visual compatibility of the group of product records of each ensemble; selecting, by the computer system, a selected ensemble from the set of ensembles according to the scores of the set of ensembles” are not inherently part of  "organizing human activity'' and collecting information…, analyzing it..., and outputting results," and have not shown to be generic processing computer components (Appeal Brief, pages 10-11).
Examiner respectfully disagrees for the following reasons: As detailed above in response to Appellant’s first argument, the highlighted elements recite the abstract concept of providing records, generating a graph with compatibility links, assigning, scoring and identifying ensembles to recommend to a user and fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance in that they recite commercial interactions including sales activities or behaviors. The additional element of a computer system is considered a generic computer component, as indicated by Applicant’s Specification [0042], which does not integrate the abstract idea into a practical application.

4. The above-cited elements are novel, nonobvious, and specific computer-implemented elements that limit the claim such that the alleged abstract ideas can be performed in infinite ways without infringing the claim
In response to Argument 4.) Examiner respectfully disagrees. Appellant argues that the Examiner alleges that the above-cited elements "do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea." A claim integrates an alleged abstract idea into a practical application where it includes elements such that "the claim is more than a drafting effort designed to monopolize the judicial exception" and as such the above-cited elements are novel, nonobvious, and specific computer-implemented elements that limit the claim such that the alleged abstract ideas can be performed in infinite ways without infringing the claim. Claim 1 therefore recites a practical application for at least this reason (Appeal Brief, page 11).
Examiner respectfully disagrees for the following reasons: The additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Thus, the instant claims are not integrated into a practical application. 
Additionally, novelty is not the test for eligibility. The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law, not a question of novelty. While the second step of the Alice analysis does consider whether the functions being performed are well-understood, routine, or conventional (and therefore, not considered to amount to significantly more), the question of whether a claim is eligible under 101 is based on determining whether an abstract idea has been claimed, and whether the additional elements amount to significantly more than the abstract idea.
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, (quoting Mayo,). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, (quoting Mayo,). See also Myriad, ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (MPEP 2106.04 I.).

5. Claim 13 is directed to eligible subject matter for similar reasons as claim 1 and claims 3-12 and 15-20 are eligible because they are dependent on claims 1 and 13
In response to Argument 5.) Examiner respectfully disagrees. Appellant argues that “Although not identical in scope, claim 13 is directed to eligible subject matter for similar reasons. Claims 3-12 and l 5-20 are dependent on claims 1 and 13 and are directed to eligible subject matter for at least this reason” (Appeal Brief, page 12). 
Examiner respectfully disagrees for the following reasons: Appellant’s arguments are not persuasive because claim 1 is not eligible, as shown above, and accordingly claim 13 as well as dependent claims 3-12 and 15-20 are not eligible.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARIELLE E WEINER/Examiner, Art Unit 3684                                                                                                                                                                                            

Conferees:
/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                            



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.